DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 10, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2)as being anticipated by Lazo et al. (US 6,791,603).
Regarding claim 2:  Lazo discloses an event driven video tracking system comprising:

monitoring a secure area (surveillance zone, 4) through video analysis of at least one video; assigning identifiers to the secure area (zone 1, zone 2) and objects (objects with RFID tags, col. 3, lines 62-64) identified in the secure area from the at least one video; determining at least one person (person with RFID badge, col. 3, lines 6-12, 62-64) has entered the secure area based on the at least one video; identifying actions and behaviors of the at least one person from the at least one video with respect to the secure area or the objects (person leaving the area with an asset; col. 3, lines 5-12, 59-67); and performing one or more of:
logging action identifiers for the actions, behavior identifiers for the behaviors, and at least one-person identifier for the at least one person in a security log (col. 3, lines 18-31); or
raising an alert to a resource based on a particular object identifier for a particular object being detected within the secure area with the at least one person (col. 3, lines 1-16); (col. 2, line 51-col. 4, line 11).

 	Regarding claim 3:  Lazo discloses raising a second alert to the resource or a different resource based on the at least one person being detected within the secure area (firs alert is when a person is detected and the second alert is when the asset leaves its associated zone, the video surveillance is triggered, which initiated a variety of alarms, (col. 3, lines 1-17).
Regarding claim 4:  Lazo discloses identifying further includes tracking the actions and the behaviors based on a security policy (rules) associated with one or more of: the secure area, at least one of the objects, and the at least one person (col. 3, lines 49-67).
 	Regarding claim 5:  Lazo discloses raising a second alert to the resource or a different resource based on detecting from at least one of the actions that a
secure object has been exposed by the at least one person within the secure area (col. 3, lines 1-17; col. 3, line 49-col. 4, line 10).
Regarding claim 10:  Lazo discloses obtaining security policies (rules) based action identifiers for the actions, behavior identifiers for the behaviors, the secure area, and the at least one person and tracking the actions and the behaviors for the at least one person and the objects based on the security policies (col. 3, lines 18-31).
Regarding claim 12:  Lazo discloses checking at least one sensor associated with at least one object within the secure area when the at least one person is determined to have left the secure area; and reporting a condition associated with the at least one sensor to the at least one person or to the resource (col. 3, lines 1-16).
Regarding claim 13:  Lazo discloses obtaining at least one real-time video feed of an area (surveillance zone); tracking objects (assets) present within the at least one real-time video feed based on object identifiers (objects with RFID tags, col. 3, lines 62-63); detecting at least one person (person with RFID tag, col. 3, lines 6-12, 62-64) within the secure area (zone1, zone 2) when a particular object identifier is also present from the at least one real-time video feed; and raising an alert to a resource based on the detecting (col. 3, lines 1-16); (col. 2, line 51-col. 4, line 11).

Regarding claim 14:  Lazo discloses tracking actions of the at least one person based on action identifiers for the actions detected from the at least one real-time video feed (col. 3, lines 1-17).
Regarding claim 15:  Lazo discloses tracking behaviors of the at least one person based on behavior identifiers for the behaviors detected from the at least one real-time
video feed (col. 3, lines 1-17).
Regarding claim 16:  Lazo discloses monitoring the action identifiers, the behavior identifiers, and the object identifiers based on a security policy (rules, col. 3, lines 18-31).
Regarding claim 17:  Lazo discloses logging (stored) the action identifiers, the behavior identifiers, an area identifier for the area (zone), a security policy identifier (rules) for the security policy, and at least one-person identifier (from person with RFID tag) for the at least one person in a security log (col. 3, lines 17-67; col. 4, lines 1-20).
 	Regarding claim 19:  Lazo discloses detecting further includes receiving at least
one-person identity for the at least one person from a security system that authenticated the at least one person before the at least one person entered and was detected within the area (authorized personnel are persons that are authenticated before the person is allow in a restricted area) (col. 3, lines 8-11).
 	Regarding claim 20:  Claim 20 is reject for the same reason as claim 1 for incorporating the same subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lazo et al. (US 6,791,603) in view of Venetianer et al. (US 9,892,606).
	Regarding claim 8:  Lazo does not disclose performing biometric recognition.  Venetianer discloses a video surveillance system by performing recognition of a person by utilizing RFID, motion sensor and biometric sensor (col. 15, lines 40-50).  It would have been obvious before the effective filing date to utilize different type of sensors in modifying the teaching of Lazo to detect an event associated with security policy.
Regarding claim 9:  Lazo discloses obtaining one or more security policies (rules) based on the at least one-person identity and tracking the actions and the behaviors based on the one or more security policies (col. 3, lines 18-31).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lazo et al. (US 6,791,603) in view of Renkis (US 2017/0300758).
 	Regarding claim 18:  Lazo does not disclose adding a reference link to a video clip.  Renkis discloses a surveillance system with a link to automatically search for the videos content [0150].  It would have been obvious before the effective filing date to utilize a link as taught by Renkis in a system as disclosed by Lazo to conveniently and automatically access the captured video.

Allowable Subject Matter
Claims 6, 7, 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Lagerstedt et al. (US 2015/0200925) discloses a presence-based credential updating.
-Buehler (US 9,036,028) discloses an object tracking and alerts.
-Kundu et al. (US 2007/0057049) discloses a method for detecting suspicious activity using video analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        6/16/22